DETAILED ACTION
Status of Claims
Applicant has amended claims 31, 32, 36-38, 46, 50, 58, 67, 71, 73, 78 and 90.  Claim 96 has been added.  Claims 1-30, 33-35, 39-45, 47-49, 51-57, 59-66, 68-70, 72, 74-77, 79-89 and 91-95 are now canceled.  Claims 31, 32, 36-38, 46, 50, 58, 67, 71, 73, 78, 90 and 96 remain pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments filed on 11 July 2022 with respect to
objection to claim 73,
rejections of claims 32, 36, 37, 46, 50, 58, and 71 under U.S.C. § 112(b),
rejection to claims 31, 32, 36-38, 46, 50, 58, 67, 71, 73 and 78 under U.S.C. § 101, 
rejections of claims 31 and 90 under 35 U.S.C. § 102(a)(1) as being anticipated by Nielsen et al (US Pub. No. 20100256863 A1),
rejections of claims 31, 32, 36-38, 50, 58, 67, 71, 73, 78 and 90 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mullen et al (US Pub. No. 20210295441 A1),
rejection of claim 46 under 35 U.S.C. § 103 as being unpatentable over Mullen in view of Tofte et al (US Patent No. 10,535,103 B1), and
rejection of claim 67 under 35 U.S.C. § 103 as being unpatentable over Mullen in view of Bongers et al (International Publication No. WO 2018/046743 A1)
have been fully considered.  Amendments to claims have been entered.
Examiner acknowledges amendments to claims to overcome claim objections and 35 U.S.C. § 112(b) rejections.   However, amendments are not totally effective.  See revised § 112(b) rejection of claim 46 below.  
Examiner acknowledges amendments to, and arguments regarding claims to overcome 35 U.S.C. § 101 rejection.   However, arguments are not persuasive.
Applicant mentions “amended Claim 1” [sic] [remarks page 8], and argues subject matter eligibility, citing the amended claim language of claim 31:
receiving telematics data of a vehicle relating to a collision involving said vehicle: and
creating a model of the collision from said received telematics data to determine one or more features of said collision, 1vherein creating said model comprises determining a speed of another vehicle involved in said collision based on said received telematics data;
generating a computer simulation of said collision based on the model.
in that the claim  “amounts to an inventive technical concept that involves unique computer actions and therefore is significantly more than an alleged abstract idea” [remarks page 9].  Examiner respectfully disagrees.
As with determining a practical application to an abstract idea, Step 2A, types of limitations indicative of an inventive concept (aka “significantly more”) – subject matter eligibility under Step 2B - include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b),
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c),
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Further, limitations also indicative of an inventive concept include:
Adding a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).
Examiner maintains that the claimed invention does not contain any of these “types” of aforementioned limitations.
Limitations that are not indicative of an inventive concept include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f),
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g),
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h),
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo.
Examiner maintains that, although the claimed invention makes use of a computer, the use of the computer is recited at a high level of generality.  There is no specificity as to the what steps the computer actually performs   There is no specificity as to what or how the telematics data is received.  The claimed invention merely appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
N.B.  Examiner has withdrawn 35 U.S.C. 101 rejection of claim 78 in that, as understood, would be subject matter eligible.
Rejections have been clarified herein in view of the claim amendments and the January 2019 Patent Subject Matter Eligibility Guidance – 2019 PEG.
Applicant's arguments filed with respect to rejections of claims 31 and 90 under the 35 U.S.C. § 102(a)(1) as being anticipated by Nielsen et al (US Pub. No. 20100256863 A1) are persuasive.

Applicant's arguments filed with respect to rejections of, inter alia, claims 31 and 90 under 35 U.S.C. § 102(a)(1) as being anticipated by Mullen et al (US Pub. No. 20210295441 A1) are not persuasive.
Applicant argues that Mullen fails to disclose "estimating a speed of another vehicle involved in said collision based on said data" with said data being telematics data from a different vehicle [remarks page 10].  Examiner respectfully disagrees.
Mullins discloses:
[0106] In one aspect, the second set of sensor data and telematics data may be transmitted by a second mobile device associated with second vehicle 102 (block 604). For instance, the second mobile device associated with second vehicle 102 may be a mobile device within second vehicle 102 (which is not shown in FIG. 1, but which may be, for instance, a mobile computing device of the same or similar type as first mobile computing device 104) (block 604). Alternatively, the second mobile device associated with second vehicle 102 may be a mobile device outside of second vehicle 102 (e.g., second mobile computing device 124), and may be associated with second vehicle 102 by way of, for instance, one or more of capturing image data representing at least one image of an exterior of second vehicle 102, capturing video data and/or other data that may be indicative of speed, acceleration, etc. of second vehicle 102, etc. (block 604). As such, it should be appreciated that in some aspects, the second mobile device associated with second vehicle 102 may be the same mobile device as the first mobile device associated with first vehicle 102. In another aspect, the second set of sensor data and telematics data may additionally or alternatively be transmitted by at least one second vehicle transceiver of second vehicle 102 such as, for instance, at least one transceiver of an on-board computing device of second vehicle 102 (not shown in FIG. 1, but which may be of the same or similar type as on-board computing device 106) (block 604). (emphasis added)
and:

[0139] The method 800 may include determining, based upon the first and/or the second set of sensor data and telematics data, a Delta-V (or Delta-Vs) associated with the vehicle collision (block 804). More particularly, the Delta-V (or Delta-Vs) may be a Delta-V of first vehicle 101 and/or a Delta-V of second vehicle 102, and may be determined using, for instance, speed data, acceleration data, heading/direction data, and/or any other suitable data to determine Delta-V as used in vehicle crash/collision analysis (block 804). (emphasis added)
Examiner maintains that the emphasized sections of [0106] and [0139] in Mullen teach this feature.  Further, Examiner interprets Delta-V as being indicative of Applicant’s difference in velocity of a vehicle and a second vehicle, which is thus indicative of Applicant’s speed of another vehicle.  Accordingly, Examiner maintains rejections of claims 31 and 90 under 35 U.S.C. § 102(a)(1) as being anticipated by Mullen.
Although Examiner does not necessarily agree with Applicant's contention regarding the prior art of Mullen, Examiner has found additional prior art vis-à-vis Applicant’s arguments.  Accordingly, Examiner has made additional rejections of, inter alia, claims 31 and 90 under U.S.C. 103.
If, in the opinion of the Applicant, a telephone conference would expedite the prosecution of the subject application, the Applicant is encouraged to contact the undersigned Examiner at the phone number listed below. 
Priority
This application, filed 14 May 2020 is a national stage entry of PCT/GB2018/053322, with International Filing Date of 16 November 2018 and claims foreign priority to British Application GB 1719108.1, filed 17 November 2017.
Claim Objections
Claim 90 is objected to because the limitation:
a receiver for receiving telematics data of a vehicle relating to a collision of a involving said vehicle;
appears to be grammatically incorrect. Correction is required. 
Claim Interpretation
Regarding claims 31, 32, 36-38, 46, 50, 58, 67, 71, 73, 78, 90 and 96, clauses such as “to determine one or more features of said collision” in claim 31 and “for determining a vehicle trajectory” in claim 58 are merely statements of intended use which do not affect the method step of “interpolating at least one of the GPS data and the accelerometer data”.  Similar phrasing will be interpreted accordingly.
Regarding claims 31, 32, 36-38, 46, 50, 58, 67, 71, 73, 78, 90 and 96, the clause “an emergency service if said collision severity is above a threshold level and an occupant of a vehicle involved in said collision said collision severity is not above the threshold level” as in claim 46 is an optional limitation and, as such, is not further limiting if said collision severity is not above a threshold level.
A recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.
The subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:
(A) statements of intended use or field of use,
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" clauses, or
(D) "whereby" clauses.
This list of examples is not intended to be exhaustive. See also MPEP § 2111.04. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 46, is vague and indefinite for several reasons.  First, it is not clear what “an occupant … is not above the threshold level” means to convey. Second, the term “an emergency service if said collision severity is above a threshold level and an occupant of a vehicle involved in said collision said collision severity is not above the threshold level” is a conditional limitations such that, if the condition does not exist - i.e. collision severity is not above a threshold level and an occupant is not above the threshold level [sic] – no limitation exists.
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.
The art rejections below are in view of the 112(b) rejections stated above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 31, 32, 36-38, 46, 50, 58, 67, 71, 73, 90 and 96 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claim 31 is directed to a computer program product  - i.e. a manufacture - which is one of the four statutory categories of invention.  The answer is YES.  
Step 2A - Prong One: 
Is the claim(s) directed to a judicially exception, such as a law of nature, a natural phenomenon or an abstract idea? 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 31, 32, 36-38, 46, 50, 58, 67, 71, 73, 90 and 96 are directed to a method for generating a simulation collision which is a judicial exception of a method of organizing human activity for processing insurance claims.
Claim 31 recites, in part, a system for performing the steps of:
receiving “data” relating to a collision;
creating a model of the collision from the received “data”;
determining a speed of another vehicle based on the received “data”; and
generating a “simulation” of the collision based on the model
which is a series of steps which describes the judicial exception of the method of organizing human activity.
Step 2A - Prong Two: 
Are there additional elements that are integrated into a practical application of the judicial exception?
The additional elements are:
receiving telematics data of a vehicle relating to a collision involving said vehicle; and
generating a computer simulation of said collision based on the model.
These additional elements are recited as using a computer. But the use of the computer is recited at a high level of generality.  There is no specificity as to the what steps the computer actually performs   There is no specificity as to what or how the telematics data is received. Accordingly, the claim does not implement the abstract idea into a practical application. The answer is NO.
Step 2B:
Do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e. Is there an inventive concept?
The claims do not amount to significantly more than the abstract idea because, as was described previously they amount to mere instructions to implement an abstract idea on a generic computer. Furthermore, the claims include no indication that they involve an ordered combination of steps that are enough to indicate that the claims include material that amounts to significantly more than the abstract idea. The dependent claims do not add any meaningful limitations that qualify as significantly more. The answer is NO.
Similar reasoning and rationale applies to the apparatus - i.e. machine - claim 90 also.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.

Dependent claims 32, 36-38, 46, 50, 58, 67, 71, 73 and 96 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to a judicial exception (Step 2A- Prong One).  Nor are the claims directed to a practical application to a judicial exception (Step 2A- Prong Two).  
For instance, the features of claims 32, 36-38, 46, 50, 67, 71 and 73 do not affect the abstract idea of the independent claim in that they do not add a technological solution to the method of organizing human activity in the independent claim.
In claim 58, the features:
a gyroscope: an accelerometer: GPS data; a video recording: an audio recording: onboard diagnostics data: and data received via a satellite, other wireless link to a device which collected the data. 
add technology to the abstract idea of the independent claim.  However, these claims merely recite usage of such technology devises and, as such, do not  indicate an improve to a technical field.
It is clear from above, that the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. (Step 2B - Mayo Test) 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 31, 36-38, 50, 58, 71, 73, 78 and 90 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mullen et al (US Pub. No. 20210295441 A1).
Regarding claim 31, Mullen teaches systems and methods for predicting whether a vehicle involved in a collision is a total loss - [0002] and [0005].  She teaches the determination of the indication of whether the vehicle is a total loss being based upon vehicle data and crash force data including (i) vehicle data including at least one of (a) a make of the vehicle, (b) a model of the vehicle, or (c) an age of the vehicle; and (ii) crash force data including at least one of (a) a direction of a crash force exerted upon the vehicle during the crash (“collision” or “vehicle collision”), or (b) an amount of the crash force exerted upon the vehicle [0005]. Data such as the direction and/or amount of the crash force exerted upon the vehicle may be determined based upon processor analysis of sensor data and/or telematics data from the vehicle and/or sensor data and/or telematics data from another vehicle involved in the crash with the (first) vehicle [Id.]. She teaches:
receiving telematics data of a vehicle relating to a collision involving said vehicle – [0005], [0006], [0008], [0009], [0034],[0040], [0098], [Fig. 1] and [Fig. 6]; and
creating a model of the collision from sa1d received telematics data – [0058] “one or more models may be generated or constructed to indicate patterns, characteristics, etc. of the value(s), type(s), etc. of such data/factors that correspond, for instance, to a vehicle being a total loss after a crash”,to determine one or more features of said collision – intended use language, not further limiting,wherein creating said model comprisesdetermining a speed of another vehicle involved in said collision based on said received telematics data – [0106] “Alternatively, the second mobile device associated with second vehicle 102 may be a mobile device outside of second vehicle 102 (e.g., second mobile computing device 124), and may be associated with second vehicle 102 by way of, for instance, one or more of capturing image data representing at least one image of an exterior of second vehicle 102, capturing video data and/or other data that may be indicative of speed, acceleration, etc. of second vehicle 102, etc. (block 604)” and [0139];
generating a computer simulation of said collision based on the model – [0058] “determining patterns, characteristics, etc. of the value(s), type(s), etc. of data and/or factors …, and may further include determining the corresponding indication of whether the vehicle (e.g., first vehicle 101) is a total loss as indicated by a model(s) such as the model(s)”, [0060]-[0063] and [Fig. 6].
Regarding claim 36, Mullen teaches determining one or more events associated with the collision – [0038], [0175], [0186] and [0187], wherein the associated events are one or more of: braking – [0038]; …; acceleration – [0038].
Regarding claim 37, Mullen teaches the model models the collision –[0024], [0058], and [0062].  Examiner notes that modeling at subsecond resolution is a design choice which does not further limit the claim.
Regarding claim 38, Mullen teaches determining a cost of repair based on a cost of components in an impact area – [0028], [0043] and [0052].
Regarding claim 50, Mullen teaches determining a probability of injury and/or an injury compensation cost – [0005], [0030] and [0064], in dependence on direction of the collision – [0030] and [0032]: 
Regarding claim 58, Mullen teaches the telematics data comprises data from GPS data – [0037],  [0044] and  [0055],
wherein the telematics data comprises data from an accelerometer – [0006], [0029] and [0037], and the method further comprises interpolating GPS and accelerometer data points – [0037],  for determining a vehicle trajectory – intended use, not further limiting.
Regarding claim 71, Mullen teaches said telematics data is used to evaluate the operation of a further entity involved in said collision – [0007], [0008], [0009], [0040] and [0044].
Regarding claim 73, Mullen teaches obtaining data related to one or more other vehicles involved in said collision – [0007], [0008], [0009], [0040] and [0044].
Regarding claim 78, Mullen teaches 
determining a collision severity based on said data – [0005], [0030], [0032], [0064] and [0087]; and
notifying: an entity of said collision based on the determined severity of the collision – [0044],wherein determining said collision severity comprises one or more of determining a time of collision -  [0064];
Regarding claim 90, Mullen teaches:
a receiver for receiving telematics data of a vehicle relating to a collision of a involving said vehicle - [0005], [0006], [0008], [0009], [0034],[0040], [0098], [Fig. 1] and [Fig. 6]; and
an analyser for determining a collision datum based on said datawherein the collision datum is a speed of another vehicle involved in said collision – [0058], [0060]-[0063] and [Fig. 6].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Mullen in view of Nave et al (US Patent No. 9,886,841 B1).
Regarding claim 32, Mullen teaches determining an impact area based on said received telematics data, said impact area comprising one or more zones relating to a vehicle or one or more points on a vehicle - [0007], [0008], [0027] and [0030], .
Mullen does not explicitly disclose:
wherein determining an impact area comprises determining a rotation of a vehicle 
However, Nave teaches systems and methods for reconstructing a vehicular crash wherein an accident monitoring system may include an accident monitoring (“AM”) computer device that is in communication with a mobile computer device associated with a user [col. 1 lines 60-65].  He teaches a plurality of sensors and a vehicle controller wherein the plurality of sensors may detect the current surroundings and location of vehicle [col. 11 lines 5-25]. Plurality of sensors may also include sensors that detect conditions of vehicle, such as speed, acceleration, gear, braking, and other conditions related to the operation of vehicle 100, for example: at least one of a measurement of at least one of speed, direction rate of acceleration, rate of deceleration, location, position, orientation, and rotation of the vehicle, and a measurement of one or more changes to at least one of speed, direction rate of acceleration, rate of deceleration, location, position, orientation, and rotation of the vehicle. Furthermore, plurality of sensors 105 may include impact sensors that detect impacts to vehicle 100, including force and direction and sensors that detect actions of vehicle 100, such the deployment of airbags [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mullen’s disclosure to include using impact sensors along with determining the rotation of a vehicle as taught by Nave in order to accurately record aspects of an accident so that human memory and perception is not the only basis for reconstructing and reporting an accident - Nave [col. 1 lines 50-56].

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Mullen in view of Tofte et al (US Patent No. 10,535,103 B1).
Regarding claim 46, Mullen teaches:
determining a collision severity based on said data - [0005], [0030], [0032], [0064] and [0087]; and
notifying an entity of said collision based on the determined severity of the collision - [0044],wherein said entity is an insuring entity – [0003], [0032] and [0033]; and Mullen does not explicitly disclose:
said notification comprises an assessment of the road-worthiness of one or more vehicles involved in the collision.
However, Tofte teaches using at least one unmanned vehicle to obtain data relating to a loss event [col. 2 lines 5-10].  He teaches a central monitoring server analyzing received environment data and applying various analysis techniques to the environment data to identify various conditions associated with the insured asset [col. 15 lines 1-16]. In embodiments, the conditions may relate to damage due to the loss event, pre-existing damage prior to the loss event, required repairs, location or orientation relative to the road or to other vehicles, operating conditions (e.g., number of passengers, weather, road conditions, traveling speed, other telematics information from before, during and/or after the insurance related event) [Id.]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mullen’s disclosure to include identifying various conditions associated with the insured asset as taught by Tofte because it benefits insurance companies by reliably detecting buildup in submitted insurance claims, thus avoiding making excess payments, and thus reducing fraud - Tofte [col. 1 line 65-col. 2 line 3].
Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Mullen in view of Bongers et al (International Publication No. WO 2018/046743 A1).
Regarding claim 67, Mullen does not explicitly disclose determining a measure of liability in dependence on one or more of: 
a right of way: 
a classification of a road or a junction: 
a lane a vehicle is in: 
a lane change manoeuvre: 
a measure of a manoeuvring intent: 
a reversing movement: 
a highway code: 
case law: 
mapping information: and
a cognitive reasoning model. 
However, Bongers teaches a fully automated automotive and telematics-based risk-transfer system related to sharing economy systems and corresponding insurance systems [page 14]. He teaches a  driving score module which measures and/or generates profiles based on the use and/or environmental condition of driving during operation of the motor vehicle [page 51].  The profiling is based upon operational telematics data.  A driver score is based on measuring behavioral parameters of the driver, and/or a contextual score comprising at least number of intersections and/or road type [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mullen’s disclosure to include a contextual score comprising at least number of intersections and/or road type as taught by Bongers because it improves asset utilization, reduces fuel consumption and improves safety in fleet management. - Bongers [page 11].
Claim 96 is rejected under 35 U.S.C. 103 as being unpatentable over Mullen in view of Hood (US Pub. No. 20130295900 A1).
Regarding claim 96, Mullen does not explicitly disclose said computer simulation illustrating at least one vehicle micro-movement.
However, Hood teaches  a method for controlling operation of a mobile communication device (MCD) which can determine an identifier associated with the MCD, detect that the MCD is associated with a moving vehicle and that the MCD is associated with an operator of the vehicle [0010].  He teaches generating scenarios for driver detection by embodying  a driver and a passenger as a micro-movement signature [0073].  A micro-movement signature/verification can he [sic] created/verified when a driver movement such as movement of the driver's right leg (towards the center of the vehicle) presses down on the gas or brake pedal and when the MCD is suspected to be in a pocket or within arm's reach, possibly plugging the MCD into a charger or pacing the MCD into a cradle. Sensors can determine how many people are in the car in addition to the operator [0074].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mullen’s disclosure to include creating and verifying a micro-movement signature as taught by Hood because such data properties can be utilized after a crash to reconstruct the events that preceded the accident - Hood [0015].

Claim 31, 36-38, 50, 58, 71, 73, 78 and 90 are also rejected under 35 U.S.C. 103 as being unpatentable over Mullen in view of Lenning et al (US Pub. No. 20080258443 A1).
Regarding claim 31, Mullen teaches systems and methods for predicting whether a vehicle involved in a collision is a total loss - [0002] and [0005].  She teaches:
receiving telematics data of a vehicle relating to a collision involving said vehicle – [0005], [0006], [0008], [0009], [0034],[0040], [0098], [Fig. 1] and [Fig. 6]; and
creating a model of the collision from sa1d received telematics data – [0058] “one or more models may be generated or constructed to indicate patterns, characteristics, etc. of the value(s), type(s), etc. of such data/factors that correspond, for instance, to a vehicle being a total loss after a crash”,to determine one or more features of said collision – intended use language, not further limiting,
generating a computer simulation of said collision based on the model – [0058], [0060]-[0063] and [Fig. 6].
 Mullen does not explicitly disclose:
wherein creating said model comprises determining a speed of another vehicle involved in said collision based on said received telematics data;
However, Lenning teaches a safety arrangement for use in a motor vehicle, the arrangement incorporating a safety-belt and an air-bag which is ventable in response to a control signal, wherein there is an energy measuring device for measuring the energy absorbed through the safety-belt as an occupant of the vehicle moves against the safety-belt during an accident situation, and an arrangement to generate the control signal in dependence upon the measured level of energy absorbed [0007]. He teaches safety arrangement 1 which may include a radar sensor which is mounted to part of the vehicle to detect an object that the vehicle may collide with, and to determine the relative speed of the vehicle and the object [0024]. The radar sensor 11 may be a type which operates according to the Doppler shift principle, and may be used to predict whether the vehicle is about to be involved in a collision, if the collision is with another moving vehicle, and how severe the collision is likely to be. The radar sensor 11 is thus a sensor which senses a potential impact, and which may also determine the probable severity of the impact. The radar sensor 11 is connected to the control unit 7, so that the radar sensor 11 inputs a signal into the control unit 7 to indicate that an accident situation may be about to occur, and the control unit 7 may determine the anticipated severity of the accident [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mullen’s disclosure to include determining the relative speed of the vehicle with another moving vehicle as taught by Lenning in order to predict whether the vehicle is about to be involved in a collision and how severe the collision is likely to be - Lenning [0024].
Regarding claims 36-38, 50, 58, 71, 73, 78 and 90, Mullen teaches these limitations as discussed under the 35 U.S.C. 102(a)(1) rejections supra.  Accordingly, these claims are rejected for the same reasons.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Mullen in view of in view of Lenning, in further view of Nave.
Regarding claim 32, Mullen and Nave teach these limitations as discussed under the 35 U.S.C. 103 rejections supra.  Accordingly, this claim is rejected for the same reasons.
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Mullen in view of in view of Lenning, in further view of Tofte.
Regarding claim 46, Mullen and Tofte teach these limitations as discussed under the 35 U.S.C. 103 rejections supra.  Accordingly, this claim is rejected for the same reasons.
Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Mullen in view of in view of Lenning, in further view of Bongers.
Regarding claim 67, Mullen and Bongers teach these limitations as discussed under the 35 U.S.C. 103 rejections supra.  Accordingly, this claim is rejected for the same reasons.
Claim 96 is rejected under 35 U.S.C. 103 as being unpatentable over Mullen in view of in view of Lenning, in further view of Hood.
Regarding claim 96, Mullen and Hood teach these limitations as discussed under the 35 U.S.C. 103 rejections supra.  Accordingly, this claim is rejected for the same reasons.
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Cazanas et al:  “Collision Avoidance System Using Telematics Unit, (US Pub. No. 20150262487 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
If Applicant wishes to correspond to the Examiner via email, Applicant needs to file an AUTHORIZATION FOR INTERNET COMMUNICATIONS IN A PATENT APPLICATION form.  The form may be downloaded at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J BAIRD/Primary Examiner, Art Unit 3692